Citation Nr: 1011323	
Decision Date: 03/25/10    Archive Date: 04/07/10

DOCKET NO.  07-35 728	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, 
New Hampshire


THE ISSUES

1.  Entitlement to service connection for a gastrointestinal 
disorder. 

2.  Entitlement to service connection for a right knee 
disability, on a direct basis and as secondary to the 
service-connected traumatic degenerative changes of the left 
ankle. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

N. J. Nardone, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from May 1978 to May 1981.  
He also had subsequent reserve service.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating actions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Manchester, New 
Hampshire.  Specifically, by a February 2007 decision, the RO 
determined, in pertinent part, that new and material evidence 
sufficient to reopen a previously denied claim for service 
connection for a gastrointestinal disorder had not been 
received.  Also, by an October 2008 determination, the RO 
denied service connection for a right knee disability, on a 
direct basis and as secondary to the service-connected 
traumatic degenerative changes of the left ankle.  In 
February 2010, the Board determined that new and material 
evidence sufficient to reopen a claim for service connection 
for a gastrointestinal disorder had been received, and 
remanded the issues of entitlement to service connection for 
a gastrointestinal disorder and a right knee disability for 
further development.  However, the Appeals Management Center 
(AMC) erroneously returned the appeal to the Board prior to 
complying with the remand.

In January 2010, the Veteran testified at a hearing conducted 
before the undersigned Veterans Law Judge (VLJ).  A copy of 
the transcript of that hearing is of record.  

The appeal is REMANDED to the RO via the AMC, in Washington, 
DC.  VA will notify the appellant if further action is 
required.




REMAND

The Board previously remanded this appeal to the RO/AMC on 
February 25, 2010.  On March 10, 2010, the AMC informed the 
Board that the case was inadvertently returned to the Board 
prior to the claims being developed and adjudicated in 
accordance with the Board's remand.  However, as the case has 
been returned to the Board's jurisdiction, remand is required 
to allow the RO/AMC to comply with the February 25, 2010 
Board remand.

For the sake of efficiency, the remand portion of the Board's 
February 25, 2010 determination is repeated herein:

Gastrointestinal Disorder

As new and material evidence has been received sufficient to 
reopen the previously denied claim for service connection for 
a gastrointestinal disorder, the Board must now consider the 
de novo issue of entitlement to service connection for this 
disability.  Throughout the current appeal, the Veteran has 
contended that he has experienced gastrointestinal problems 
since service.  

As previously discussed herein, available service treatment 
records reflect the Veteran's receipt of medical care for 
stomach pains, gas, burping, and belching in September 1978 
(when viral gastroenteritis was assessed) and for gas, soft 
stools, and diarrhea after meals eaten in the mess hall (in 
July 1979).  However, at the 1981 separation examination, the 
Veteran specifically denied ever having experienced frequent 
indigestion.  No gastrointestinal disorder was shown at that 
evaluation.  

The first documented evidence of a gastrointestinal disorder 
is dated in December 2003, when, at a VA stomach, duodenum, 
and peritoneal adhesions examination, the Veteran complained 
of occasional epigastric cramping pain approximately twice 
per week.  While the examiner opined that the Veteran 
possibly had recurrent gastritis, he (the examiner) was 
unable to render a definitive gastrointestinal diagnosis.  
Rather, the first competent evidence of a diagnosis of a 
gastrointestinal disorder is dated in May 2007, when the 
Veteran's gastroesophageal reflux disease was found to be 
unresponsive to Ranitidine.  An esophagogastroduodenoscopy 
completed in January 2008 confirmed the presence of 
gastroesophageal reflux disease and a hiatal hernia.  

Further review of the claims folder indicates that the 
Veteran has not been accorded a pertinent VA examination 
during the current appeal.  In light of the evidence of 
in-service, and post-service, gastrointestinal treatment, the 
Board believes that a remand of this claim is necessary.  
Specifically, on remand, the Veteran should be given an 
opportunity to undergo a relevant VA examination to determine 
whether a relationship exists between the Veteran's current 
gastrointestinal condition and his active duty.  See 
38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2009); and McLendon v. Nicholson, 20 Vet. App. 79 (2006) 
(stipulating that VA's duty to assist veterans, pursuant to 
the VCAA, includes the duty to obtain a medical examination 
and/or opinion when necessary to make a decision on a claim).  

Ongoing medical records should also be obtained.  38 U.S.C.A. 
§ 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. 
App. 611 (1992) (VA medical records are in constructive 
possession of the agency, and must be obtained if the 
material could be determinative of the claim).  

Right Knee Disability

According to the service treatment records, in November 1979, 
the Veteran slipped in the field and hit his right knee.  He 
complained of swelling and bruising.  A physical examination 
of his right knee demonstrated 1+ effusion.  X-rays taken of 
this joint were within normal limits.  The examiner diagnosed 
traumatic effusion of the right knee.  However, at the 1981 
separation examination, the Veteran specifically denied ever 
having experienced a "trick" or locked knee.  No right knee 
disability was shown at that evaluation.  

Post-service medical records dated in March 2008 reflect the 
Veteran's complaints of right knee pain.  A VA joints 
examination conducted in September 2008 demonstrated the 
presence of crepitus in the Veteran's right knee.  The 
examiner diagnosed a right knee strain.  

Throughout the current appeal, the Veteran has asserted that 
his right knee disability was caused by the service-connected 
traumatic degenerative changes of his left ankle.  Also for 
consideration is whether any current right knee disability 
that the Veteran may have is associated with his active duty.  

The Board acknowledges that the September 2008 VA examiner 
expressed his opinion that "the [V]eteran's right knee 
condition is less likely as not connected to the left ankle 
condition."  In support of this conclusion, the examiner 
referenced a VA podiatrist's March 2008 opinion that "it is 
at least as likely as not . . . that the [Veteran's right] 
medial knee pain may arise during higher levels of [the 
nonservice-connected] plantar fasciitis symptoms."  
Significantly, however, in the March 2008 letter, the 
podiatrist also explained that his medical expertise "is 
limited to podiatry and [that he had] not examined . . . [the 
Veteran's right] knee and . . . [does] not know the true 
etiological cause of his medial knee pain."  

Additionally, the September 2008 VA examiner did not express 
an opinion as to whether the Veteran's right knee condition 
is associated with his active duty.  Of particular 
significance to the Board in this matter is the fact that the 
service treatment records reflect medical care for right knee 
effusion in November 1979.  For these reasons, the Board 
believes that a remand of the Veteran's appeal is necessary.  
Specifically, on remand, the Veteran should be accorded a 
current VA orthopedic examination to clarify the etiology of 
any right knee disability that he may have.  

Ongoing medical records should also be obtained.  38 U.S.C.A. 
§ 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. 
App. 611 (1992) (VA medical records are in constructive 
possession of the agency, and must be obtained if the 
material could be determinative of the claim).  

Accordingly, the case is REMANDED for the following action:  

1.  Obtain copies of records of 
gastrointestinal and right knee treatment 
that the Veteran may have received at the 
Manchester VAMC since March 2008.  
Associate all such available records with 
the claims folder.  

2.  Then, schedule the Veteran for a VA 
gastrointestinal examination to 
determine the nature of any 
gastrointestinal disorder that he may 
have and to obtain an opinion as to the 
possible relationship to service.  The 
claims folder must be made available to 
and be reviewed by the examiner in 
conjunction with the examination.  All 
indicated studies or testing should be 
conducted.  All pertinent pathology 
should be noted in the examination 
report.  

If a gastrointestinal disability is 
diagnosed on examination, the examiner 
should express an opinion as to whether 
it is at least as likely as not, i.e., 
a 50 percent probability or greater, 
that the gastrointestinal disorder had 
its clinical onset in service or is 
otherwise related to active duty.  

Complete rationale should be given for 
all opinions expressed.  

3.  In addition, schedule the Veteran 
for a VA orthopedic examination to 
determine the nature of any right knee 
disability that he may have and to 
obtain an opinion as to the possible 
relationship to service or service-
connected disability.  The claims 
folder must be made available to and be 
reviewed by the examiner in conjunction 
with the examination.  All indicated 
studies or testing should be conducted.  
All pertinent pathology should be noted 
in the examination report.  

If a right knee disability is diagnosed 
on examination, the examiner should 
express an opinion as to whether it is 
at least as likely as not, i.e., a 
50 percent probability or greater, that 
the right knee disorder had its 
clinical onset in service, is otherwise 
related to active duty, or was caused 
or aggravated (permanently worsened 
beyond normal progression) by the 
service-connected traumatic 
degenerative changes of the left ankle.  
If the examiner finds that the right 
knee disorder is aggravated by the 
service-connected left ankle disorder, 
he/she should quantify the degree of 
aggravation.

Complete rationale should be given for 
all opinions reached.  

4.  Following completion of the above, 
adjudicate the claims for service 
connection for a gastrointestinal 
disorder and for a right knee 
disability.  If the decisions remain 
adverse to the Veteran, he and his 
representative should be provided with 
a supplemental statement of the case.  
An appropriate period of time should be 
allowed for response.  

No action is required of the Veteran until he is notified by 
the RO; however, the Veteran is advised that failure to 
report for any scheduled examination may result in the denial 
of his claims.  38 C.F.R. § 3.655 (2009).  He has the right 
to submit additional evidence and argument on the matters 
that the Board has remanded.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2009).  



______________________________________________
K. A. Banfield
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


